Order unanimously reversed on the law with costs, motion denied and complaint reinstated. Memorandum: We disagree with Supreme Court that plaintiff Niagara Computer Sales, Inc., was bound by the one-year Statute of Limitations set forth in the invoice. Its terms are not binding upon the purchaser because the invoice was not sent within a reasonable time within the meaning of UCC 2-207 (1) (see, In re Empire Pac. Indus., 71 Bankr 500). (Appeal from Order of Supreme Court, Onondaga County, Murphy, J. — Summary Judgment.) Present — Denman, P. J., Green, Balio, Fallon and Boomer, JJ.